ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio and Section 2701.11 of the Ohio Revised Code, effective December 1, 1998, the Supreme Court appoints the following judges to serve on the five-judge commission to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline in In re Judicial Campaign Complaint Against Roger Kienzle, Case No. 98-2510:
Judge Jon R. Spahr Licking County Court of Common Pleas (Fifth District)
Judge John T. Patton Eighth District Court of Appeals
Dated: December 1,1998
Judge Barbara P. Gorman Montgomery County Court of Common Pleas (Second District)
Judge John D. Schmitt Shelby County Court of Common Pleas (Third District)
Judge Jan Michael Long Pickaway County Court of Common Pleas (Fourth District)
Pursuant to Gov.Jud.R. Ill, Section 2(B)(1), the Supreme Court designates Judge Spahr as Chairman of the Commission.
Pursuant to R.C. 2701.11, Richard A. Dove, Associate Director of the Supreme Court of Ohio, for the purpose of this proceeding, is designated as Administrative Director to serve as Secretary to the Commission, with authority to sign entriés and orders on behalf of and at the direction of the Commission or its chairman.
All pleadings and documents in this matter shall be filed with the Clerk of the Supreme Court. The original and seven copies of all documents shall be filed. Service on the Commission shall be made by serving the Secretary. The Rules of Practice of the Supreme Court of Ohio shall apply to all proceedings before the Commission, except as otherwise ordered by the Court.
THOMAS J. MOYER Chief Justice